EXHIBIT 10.55

SUMMARY OF 2008 BONUS PLAN

Under the 2008 bonus plan, each participant employee is assigned a bonus target
that is expressed as a percentage of annual salary. The participant’s bonus
award, if any, will be based on the achievement of pre-established corporate
goals, functional goals and the individual’s performance. The corporate goals
have been approved by the Board of Directors. The functional goals, which are
specific goals set for each of Monogram’s functional groups, contribute to and
support the corporate goals.

Individual bonus awards will be determined at the end of 2008 based upon the
level of goal achievement, the quality of achievement, and the weighting of each
goal, with the achievement of corporate goals receiving primary weight. Eligible
participants must be actively employed at Monogram at the time of final bonus
determination to receive a bonus, and the Compensation Committee may modify or
adjust the annual bonus award.

The corporate goals include revenue and product development and
commercialization milestones as determined by the Board of Directors. The
Compensation Committee will determine whether the relevant corporate and
functional goals have been accomplished. The individual performance of the named
executive officers will be assessed by the Compensation Committee in connection
with determining their bonus awards, if any, under the 2008 bonus plan. The
target bonuses, expressed as a percentage of annual salary, are 40% for William
D. Young, Monogram’s chief executive officer, and 30% for each of the other
named executive officers.